Citation Nr: 1037537	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  06-16 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hammertoes 1 through 5, left foot.

2.  Entitlement to an evaluation in excess of 10 percent for 
hammertoes 1 through 5, right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to December 
1984.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In September 2008, the Veteran testified before the 
undersigned Veterans Law Judge at the RO via a videoconference 
hearing.  A transcript of that hearing has been incorporated into 
the claims file.  This matter was previously before the Board in 
November 2008 at which time it was remanded for additional 
development.

In June 2010, the RO received additional evidence consisting of 
VA outpatient medical records in support of the Veteran's claims 
for increased ratings for hammertoes, 1 through 5, bilaterally.  
This evidence was received after the last supplemental statement 
of the case was issue in May 2010, and was not accompanied by a 
written waiver of RO review from the Veteran.  See 38 U.S.C.A. 
§ 20.1304(c).  However, as this evidence is duplicative of 
evidence already on file and considered by the RO, it is not 
deemed pertinent evidence requiring referral to the RO for review 
in the first instance.  Id.  


FINDINGS OF FACT

1.  The Veteran's hammer toes, 1 through 5, of the right foot are 
manifested by calluses and pain, resulting in no more than a 
moderate degree of impairment.

2.  The Veteran's hammer toes, 1 through 5, of the left foot are 
manifested by calluses and pain, resulting in no more than a 
moderate degree of impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hammer 
toes, 1 through 5, of the right foot have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5282, 5284 (2009).

2.  The criteria for a rating in excess of 10 percent for hammer 
toes, 1 through 5, of the left foot have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5282, 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published at 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009).  In 
addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In the present appeal, the 
Veteran was provided with initial notice of the VCAA in July 
2004, which was prior to the December 2004 adverse decision on 
appeal.  Therefore, the express requirements set out by the Court 
in Pelegrini have been satisfied.

VA has fulfilled its duty to notify the Veteran in this case.  In 
the July 2004 letter as well as in a January 2009 letter, the RO 
informed the Veteran of the applicable laws and regulations with 
respect to increased rating claims, the evidence needed to 
substantiate the claims decided herein, and which party was 
responsible for obtaining the evidence.  38 C.F.R. § 3.159 
(2009); See also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board notes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claims at issue.  See 73 Fed. Reg. 
23, 353-23, 356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any evidence 
in the claimant's possession that pertains to the claims.  In 
short, the Board finds that the notice required by the VCAA and 
implementing regulations was furnished to the Veteran and that no 
useful purpose would be served by delaying appellate review to 
send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability. The Court held that upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claims on appeal being decided herein, 
the Board finds that the Veteran is not prejudiced by a decision 
at this time since the claims are being denied.  Therefore, any 
notice defect, to include disability rating and effective date, 
is harmless error since no disability rating or effective date 
will be assigned.  Moreover, the Veteran was provided with notice 
of the disability rating and effective date elements in a March 
2006 letter.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The RO has made reasonable and 
appropriate efforts to assist the Veteran in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining VA outpatient records through April 2010.  Moreover, 
the Veteran was afforded pertinent VA examinations during the 
pendency of this appeal in October 2004 and March 2010, and was 
also provided with the opportunity to attend a Board hearing 
which he attended via video conference in September 2008.  With 
respect to the October 2004 and March 2010 VA examinations, when 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations with respect to the issues on appeal are 
adequate, as they are predicated on a review of the Veteran's 
claims file, all pertinent evidence of record, and on an adequate 
physical examination of the Veteran.  Thus, there is adequate 
medical evidence of record to make a determination in this case.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion concerning the 
issues being decided herein has been met.  38 C.F.R. § 
3.159(c)(4) (2009).  Lastly, in view of the Veteran's September 
2008 Board hearing testimony that he had received private medical 
treatment for his bilateral foot condition, the Board remanded 
this case in November 2008, in part, so that the Veteran could be 
given the opportunity to provide VA with additional information 
regarding this treatment so that VA could obtain the medical 
records.  Unfortunately, the Veteran did not respond to VA's 
January 2009 request for additional information.  

Under these circumstances, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claims on 
appeal being decided herein and that adjudication of these claims 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no risk 
of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The appeal is now ready to be considered 
on the merits.

II.  Facts

Pursuant to a March 1986 Board decision, the RO, in April 1986, 
granted service connection for a bilateral foot disability on the 
basis that the disability had pre-existed service, but had been 
aggravated by service.  The disability was characterized as claw 
toes 2 through 5 bilaterally with hallux valgus, and a 10 percent 
rating was assigned.  

In a November 1993 rating decision, the RO recharacterized the 
Veteran's foot disability as including hammer toes 1 through 5, 
left and right feet, and assigned separate 10 percent ratings for 
each foot.  

VA outpatient records show that the Veteran was seen in October 
2003 complaining of a knot between the 3rd and 4th toes on his 
left foot.  

In November 2003, the Veteran was seen for complaints of painful 
calluses for five months.  He was assessed as having pes planus, 
left; hallux malleus, bilaterally;"HDS" 2, 5 bilaterally; 
keratoderma and tinea pedis, bilaterally.

A January 2004 VA outpatient record shows that the Veteran was 
seen for a followup of tinea pedis which the Veteran related to 
calluses which he had been self treating with a pumice stone.  
This record also notes that the etiology of the Veteran's hallux 
malleus as well as his options had been discussed with him, but 
since he was not symptomatic, he favored no treatment at that 
time.  The Veteran was seen again in April 2004 and July 2004 for 
followup visits for tinea pedis which he said was getting worse.  

In June 2004, the Veteran filed a claim for increased ratings for 
his service-connected foot disabilities.  

At a VA podiatry clinic visit in October 2004, the Veteran 
reported that the antifungal cream that he had been given by an 
outside podiatrist had significantly improved his tinea pedis.  
He had no other complaints at that time.  

At a VA examination in October 2004, the Veteran reported that he 
currently worked light duty in the VA system.  He also reported 
that he had a history of significant hammertoe deformity and 
hallux valgus deformity and had undergone operative treatment in 
1993.  He said that the surgery helped somewhat, but he still had 
problems at the toes of his feet with shoe wear.  He added that 
he wore special shoe inserts which helped.  He also reported 
getting some type of fungal infection between the 2nd and 3rd 
webspace of the left foot which he said was secondary to his 
continued hammertoe deformity.  The examiner noted that the 
Veteran was wearing a cam walker boot on his right ankle that was 
unrelated to his toe disability.  The examiner also noted that 
the Veteran was able to walk and go up and down stairs without 
difficulty and could stand for long periods of time because he 
wore special inserts.  These were noted to apparently not affect 
the Veteran's activities of daily living or usual occupation.  It 
was also noted that there appeared to be no limitation secondary 
to pain, weakness, fatigability, incoordination or repetitive 
motion.  The Veteran was noted to have normal weight bearing and 
normal Achilles insertion.  

Examination of the right foot revealed scars over the dorsum of 
the first metatarsal phalangeal joint (MTP) and lesser toes 
measuring 3 cm by 1 cm in the first MTP and then progressively 
going down to 2.52 cm x 1 mm and 1.5 x 1 mm to the fourth toe.  
The scars were nonerythematous, nontender to palpation and 
nonadherent.  There was residual mild hallux deformity of the 
great toe on the right and what appeared to be corrected lesser 
toe deformities of his 2nd through 4th toes on the right.  The 
Veteran had good sensation distally of all his toes and was able 
to flex and extend his lesser toes.  There appeared to be no 
residual swelling or residual infection in between the web spaces 
on the right foot.  

Regarding the left toes, there was some mild irritation noted 
over the dorsum of the lesser toes on the left.  Skin incisions 
were noted on the first MTP that measured 3 cm x 1 mm and 
progressed to near 2.52 x 1 mm and 1.5 x 1 mm on the left.  All 
of the scars were nonerythematous, nontender to palpation and 
nonadherent.  Skin findings were unremarkable.  There was no 
abnormal weight bearing or functional limitations.  There was 
normal alignment of Achilles tendon, no pain on manipulation of 
the feet, and no effect on usual occupation.  The Veteran was 
able to flex and extend the lesser toes normally without 
limitations.  There was no limitation due to weakness, 
fatigability, incoordination or flare-ups.  Range of motion 
during passive, active and repetitive movements were the same, 
with no effect on usual occupation or daily activities.  

Additional findings revealed some mild tenderness to palpation 
along the dorsum aspect of the toes.  There was no callous 
formation seen in the bottom of the toes.  There was evidence of 
some macerate and wet fungal-type skin between the 2nd and 3rd 
toes on the left side.  Otherwise, the Veteran's foot examination 
was within normal limits.  X-rays showed evidence of a previous 
bunionectomy of the bilateral first MTP joints.  There was also 
some residual wire fixation seen.  The Veteran had evidence of a 
surgical hammertoe deformity and some mild residual deformity at 
the MTP joints of his bilateral lesser toes bilaterally.  

A VA emergency room progress note dated in November 2004 shows 
that the Veteran presented with bilateral foot pain.  The Veteran 
reported that his right foot had been hurting for several weeks 
with some worsening over the last several days.  He reported that 
his left foot began hurting 5 to 6 days earlier when he began 
wearing a new brace on his right foot.  The pain was reportedly 
located on the bottom heel and was worse with ambulation.  

X-ray findings of the Veteran's feet in November 2004 revealed 
status post 2nd-4th digit arthroplasties (head of proximal 
phalanx of 2nd and 4th, base of middle phalanx of 3rd), increased 
"HI" angles bilaterally, dorsally contracted interphalangeal 
joint of hallux bilaterally.  No cortical breaks were noted.

A November 2007 VA general medicine outpatient clinic record 
reflects the Veteran's complaints of left toe pain for many years 
that he said had remained unchanged, and right heel pain for the 
past three months.  He was assessed as having left big toe pain 
secondary to his left big toe rubbing against shoes as he had 
hallux malleous.  He was encouraged to wear large loosely fitting 
shoes, to continue with good foot hygiene, and to followup with 
podiatry.  

Right foot x-ray findings in November 2007 regarding the 
Veteran's status post arthroplasties of the toes, when compared 
to previous x-ray findings in 2004, were found to have revealed 
no appreciable change.

In February 2008, the Veteran was seen in a VA podiatry clinic 
for right heel pain and was assessed as having plantar fasciitis, 
right.

The Veteran testified in September 2008 that he had had one 
surgery on his toes in the year 1990 or 1991, and he began 
seeking medication for his toes over the last two years.  He said 
he thought his toes were worsening and he was unable to convey 
how the pain has caused him limitations.  He said that he could 
walk normally and go up and down stairs, but that he used to be 
able to walk longer distances.  When asked if any doctor had ever 
told him that his athlete's foot was related to his hammertoes, 
the Veteran said that "they never told me that", but then added 
that "a different doctor has provided me with some comments".  

A VA general medicine progress note in September 2008 reflects 
the Veteran's continued complaints of left big toe pain due to 
hallux malleus and right heel pain due to plantar fasciitis.  The 
Veteran reported at a followup visit for these problems in 
October 2008 that his hammer toes only really bothered him when 
they rubbed in his shoes.  

The Veteran asserted in writing in March 2010 that he experiences 
internal foot pain despite wearing wider shoes.  He also reported 
fungal infections on his feet, more abnormal bone structure which 
made walking distances that he used to walk more difficult, and 
calluses on his smaller toes no matter what type of medicine he 
took or shoe he wore.  

The Veteran reported at a VA examination in March 2010 that he 
was presently working for the post office as an electronic 
technician and was noted to be frequently seen in the podiatry 
clinic for callus trimming.  Examination of the feet revealed 
bilateral flattening of the longitudinal and transverse arches.  
There was minimal deviation of the Achilles tendon laterally to 
both feet.  The Veteran was able to stand on his toes and heels 
without difficulty.  Shoe wear was essentially equal in both 
shoes.  Regarding the right foot, there was evidence of a callous 
formation on the right fifth toe of the lateral aspect of the 
distal interphalangeal proximal (DIP) joint and also on the 
anterior surface of the DIP joint of the first toe.  The previous 
hallux valgus deformity of the right foot had previously been 
surgically repaired.  The deformities were noted on the 2nd to 
4th toes with previous arthroplasties.  Reviewing x-rays revealed 
evidence of a surgical hammertoe deformity at the MP joint of the 
lesser toes bilaterally.  The range of motion of the right ankle 
revealed dorsiflexion of 0 to 10 degrees with plantar flexion of 
0 to 40 degrees without painful limitation.  Inversion and 
eversion were normal without painful limitation.  Range of motion 
of the toes was normal without painful limitation.  No claw 
deformity was found.  The previous claw deformity noted in the 
chart appeared to have been surgically corrected.  

Examination of the left foot demonstrated callous formation on 
the lateral aspect of the 5th toe at the DIP joint and also over 
the dorsum of the DIP joint of the great toe.  The previous noted 
hallux valgus had been surgically corrected.  The toes were 
bilaterally mildly corrected.  There was no evidence of tissue 
loss or atrophy.  The previous claw deformity had been surgically 
rectified.  There was no other medical treatment or corrective 
devices.  No abnormal weight bearing or functional limitations.  
No major functional impairment on standing and walking.  Normal 
alignment of Achilles tendon.  No pain on manipulation of the 
feet.  No effect on usual occupation.  The Veteran was diagnosed 
as having postoperative arthroplasties, hammertoes, left foot one 
through five, mildly symptomatic with sequelae.  He was also 
diagnosed as having post arthrotomy, hammertoes, right foot one 
through five, mildly symptomatic with sequelae.  The ranges of 
motion during passive, active and three repetitive motions were 
the same.  There was no loss of joint function with use due to 
pain, weakness, fatigability, incoordination or flare-ups.  No 
assistive devices, no incapacitating episodes of radiation or 
pain and no neurological findings or effect on usual occupation 
or daily activities.  It was also noted that there were no 
neoplasms or instability.  

VA outpatient records in 2010 show that the Veteran was issued 
arch heel supports for foot pain in March 2010, and was seen for 
complaints of athlete's foot and severe pain between his toes in 
April 2010.  

Also considered in conjunction with this appeal is the Veteran's 
VA Vocational Rehabilitation folder.  Records in this folder show 
that the Veteran was found in June 2007 to have successfully 
completed VA's Vocational Rehabilitation and Employment Program 
and had been hired by the United States Postal Service in January 
2006 as a maintenance mechanic.  

III.  Analysis

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where entitlement to compensation 
already has been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, staged ratings may be appropriate when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

It should also be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
Deluca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

As noted above, the Veteran has been assigned separate 10 percent 
ratings for hammer toes, 1 through 5, right and left feet, under 
Diagnostic Code 5282 (hammer toes).  Because these ratings 
represent the maximum 10 percent ratings assignable under 
Diagnostic Code 5282, the Board must determine if a higher rating 
is warranted under alternate diagnostic code criteria pertaining 
to the feet.

First, a 10 percent rating is the highest available rating under 
Diagnostic Code 5277 (weak foot), and Diagnostic Code 5279 
(anterior metatarsalgia); therefore further consideration under 
those diagnostic codes would be of no benefit to the Veteran.  
Also, Diagnostic Code 5276 (flatfoot), Diagnostic Code 5278 (claw 
foot), Diagnostic Code 5283 (malunion or nonunion of the tarsal 
or metatarsal bones) and Diagnostic Code 5280 (hallux valgus) are 
not for consideration, as there is no evidence that the Veteran 
has these disorders.  In regard to claw feet, the VA examiner in 
March 2010 noted that no claw deformity was found and that the 
previous claw deformity noted in the chart appeared to have been 
surgically corrected.  He added that the previous noted hallux 
valgus had also been surgically corrected.  

The Board has also considered whether a higher rating is 
warranted under Diagnostic Code 5284.  Under this diagnostic 
code, a 10 percent rating is assigned for moderate foot injuries, 
a 20 percent rating is assigned for moderately severe foot 
injuries, and a 30 percent rating is assigned for severe foot 
injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Board finds that the Veteran's hammer toes, 1 through 5, 
bilaterally are not more than moderate in degree in either foot.  
Although the Veteran has been shown to have calluses on both feet 
that frequently get trimmed, there is no objective evidence that 
the calluses or pain caused by the Veteran's bilateral hammertoes 
have had more than a moderate impact on his ability to function 
in his activities of daily living and occupation.  Indeed, the VA 
examiners in 2004 and 2010 noted that the Veteran was able to 
walk, stand, and go up and down stairs without difficulty and 
they opined that his bilateral hammertoe disability had no effect 
on his activities of daily living or on his usual occupation.  
Furthermore, the Veteran similarly testified in September 2008 
that he could walk normally and go up and down stairs.  

The Veteran has reported increased difficulty as he gets older in 
walking distances that he used to be able to walk.  However, the 
Board finds that inasmuch as this difficulty is due to pain and 
calluses caused by the Veteran's hammertoe disability, such 
symptomatology is consistent with a moderate level of overall 
bilateral foot disability.  Thus, a rating under Code 5284 for 
moderate foot disability would not warrant the Veteran any higher 
rating than his present 10 percent ratings under Code 5282 for 
hammer toes of all toes, unilateral without claw foot.  This is 
particularly so when considering the mild nature of this 
disability as assessed by the VA examiners.  More specifically, 
the October 2004 VA examiner assessed the Veteran as having 
residual mild hallux deformity of the great toe on the right and 
left and what appeared to be corrected lesser toe deformities of 
his 2nd through 4th toes on the right and left.  Likewise, the 
March 2010 VA examiner assessed the Veteran has having 
postoperative arthroplasties, hammertoes, left and right feet, 
toes 1 through five, mildly symptomatic with sequelae.  There is 
also a September 2008 VA outpatient record reflecting the 
Veteran's report that his hammertoes only really bother him when 
they rub in his shoes.  

In addition, the evidence does not show that the Veteran has 
functional loss beyond that currently compensated.  Although his 
bilateral hammer toe disability may limit how far he can walk, 
such functional limitations are currently reflected in the 
current ratings assigned.  This is particularly so when 
considering that the October 2004 VA examiner noted that the 
Veteran was able to flex and extend the lesser toes in each foot 
and he opined that there appeared to be no limitation secondary 
to pain, weakness, fatigability, incoordination, repetitive 
movement of flare-ups.  The March 2010 VA examiner similarly 
found that the Veteran had no abnormal weight bearing and no 
functional limitations.  He went on to explain that the Veteran 
had no loss of joint function with use due to pain, weakness, 
fatigability, incoordination or flare ups.  But cf. Johnson v. 
Brown, 9 Vet. App. 7 (1996) (holding that where a diagnostic code 
is not predicated on a limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, 
do not apply).

Although medical records show that the Veteran has been found to 
have athlete's foot and plantar fasciitis on the right, these 
disabilities have not been linked to his service-connected 
hammertoes 1 through 5, bilaterally.  In fact, when asked at the 
September 2008 Board hearing if any doctor had ever told him that 
his athlete's foot was related to his hammertoes, the Veteran 
said that "they never told me that", before adding that "a 
different doctor has provided me with some comments".  Thus, 
further consideration of these disabilities is not warranted.

As for extraschedular consideration, the threshold determination 
is whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that 
the Veteran's service-connected hammer toes, 1 through 5, right 
and left feet, are not so unusual or exceptional in nature as to 
render his schedular ratings inadequate.  The Veteran's 
disability has been evaluated under the applicable diagnostic 
codes that have specifically contemplated the level of 
occupational impairment caused by his disability.  The evidence 
does not reflect that the Veteran's bilateral hammer toes, 1 
through 5, have caused marked interference with employment or 
necessitated any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impractical.  Therefore, referral for assignment of an extra-
schedular evaluation or evaluations in this case is not in order.  
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 
Vet. App. 337 (1996).

						(CONTINUED ON NEXT PAGE)


ORDER

An evaluation in excess of 10 percent for hammer toes, 1 through 
5, of the right foot is denied.

An evaluation in excess of 10 percent for hammer toes, 1 through 
5, of the left foot is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


